PER CURIAM.
Bobby McMillan challenges the trial court’s grant of summary judgment in favor of Suncoast Schools Federal Credit Union (“Suncoast”) and entry of a final judgment of foreclosure on his deceased mother’s home. We affirm the trial court’s summary judgment because McMillan failed to show any issue of fact, by affidavit or other evidence, to counter Sun-coast’s motion. See Harvey Building, Inc. v. Haley, 175 So.2d 780, 782 (Fla.1965); Pelz v. City of Clearwater, 568 So.2d 949, 951 (Fla. 2d DCA 1990).
We note that after the trial court entered the final judgment, Suncoast discovered that it had failed to include two additional heirs in the foreclosure and discovered a mistake in the mortgage loan amounts stated in the affidavit in support of its motion for summary judgment. Consequently, Suncoast filed a motion which is now pending in the trial court to set aside the Final Judgment of Foreclosure, cancel the foreclosure sale, and amend the foreclosure complaint to correct the errors.
We affirm the summary judgment as to McMillan and remand to the trial court to correct the clerical error in the amount owed and for further proceedings on the foreclosure action.
PATTERSON, C.J., and PARKER and DAVIS, JJ., Concur.